Citation Nr: 1042039	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-29 051	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In April 2007, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
entitlement to service connection for a back disorder.  The claim 
was reopened by the Board in June 2009 and then remanded to 
obtain records and to afford the Veteran a VA examination.  
Unfortunately, the Board concludes that an additional remand is 
necessary before a decision can be reached on this matter. 

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the June 2009 remand, the Veteran underwent a VA 
examination in connection with his claim in December 2009.  The 
examiner noted that the Veteran received treatment for his back 
during service in October 1988 and January 1989.  The examiner 
stated that there was no evidence that the Veteran was treated 
for a lumbar spine condition within ten years of his discharge 
from the military.  Although the Veteran had received treatment 
from the VAMC since 1996, the first evidence of low back pain was 
in 2002.  The examiner concluded that the chronicity of a low 
back condition cannot be established based on the medical records 
available and it was less likely than not that the Veteran's 
lumbar spine condition was related to active service.  

The Board concludes that the December 2009 VA examination is 
inadequate upon which to base a determination.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that 
the VA examiner appears not to have considered all of the 
relevant information pertaining to the Veteran's claim.  In this 
regard, in addition to treatment in October 1988 and January 
1989, a March 1991 service treatment record reflects that an MRI 
of the lumbar spine showed 2 mm (two millimeter) disc bulge at 
L4-5 and L5-S1.  The diagnoses appear to be r/o (rule out) 
thoracic lesion and r/o (indiscernible).  

Importantly, the examiner seems to focus on the lack of medical 
treatment for the claimed back disability until 2002 when 
rendering her opinion.  However, a lack of contemporaneous 
medical evidence documenting complaints of a disability is not 
always fatal to a claim.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)  Further, it appears that the 
Veteran did seek treatment for his back prior to 2002 and has 
complained of back problems since service.  The examiner 
indicated that the Veteran has received treatment from the VAMC 
since 1996.  A review of the record reflects that he has sought 
treatment from the VAMC since 1993.  The Veteran initially filed 
a claim for back problems in May 1992, immediately following his 
separation from service.  He asserted that he hurt his back 
working on a jet engine.  In a May 1993 statement in response to 
the November 1992 rating decision denying his claim in part due 
to lack of complaints on a July 1992 VA examination, he reported 
that when seeking treatment, he has many ailments and focused on 
those which bothered him the most.  The Board observes that 
although the examiner indicated that the first evidence for low 
back pain was in 2002, a July 1994 VA record noted complaints of 
lower back pain for a few months when playing golf and an August 
1994 x-ray which showed minimal L4-5 and L5-S1 narrowing minimal 
degeneration.  

Moreover, the Veteran contends that he has had lower back pain 
since his separation from service.  The Veteran is competent to 
report that he began experiencing back problems during service.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  Based on the current evidence of record, 
the Board has no reason to doubt the Veteran's contentions that 
he began experiencing back problems during service and has 
continued to have back complaints since service.  Accordingly, 
the Veteran should be afforded another VA examination wherein the 
above medical evidence is considered as well as the Veteran's 
competent and credible contentions that he has experienced back 
problems since service.  

The Board also observes that the Veteran relates his current back 
disability to his service-connected right thigh intermittent 
sensory loss.  The Board observes the December 2009 VA diagnosis 
of chronic strain of the lumbar spine with radiculopathy to the 
right.  During an October 2008 VA neurological examination, the 
diagnoses were meralgia paresthetica affecting the right lower 
extremity, restless legs syndrome, and lumbar radiculopathy 
affecting the right lower extremity.  The Board concludes that on 
remand, it should be clarified what relationship, if any, there 
is between service-connected right thigh intermittent sensory 
loss and the current back disability. 

The Board observes the August 2004 VA opinion wherein the 
examiner concluded that the Veteran's service-connected knee 
disabilities did not cause or aggravate his claimed back 
disability.  The Board observes that the Veteran has not received 
notice regarding how to substantiate his claim on a secondary 
basis.  Accordingly, he should be provided with this notice on 
remand.

Lastly, it appears that there is a five year gap in the VA 
records currently associated with the claims file from October 
2002 to June 2007.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These records 
should be obtained on remand as well as any records dated from 
June 2009 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with a notice letter that contains the 
information and evidence necessary to 
substantiate his claim for a back disability 
on a secondary basis.

2.  Obtain any VA records dated from October 
2002 to June 2007 and from June 2009 to the 
present.  

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to evaluate his claim for service 
connection for a back disability.  The claims 
folder must be made available to the examiner 
in conjunction with the examination.  The 
examination report must reflect review of the 
claims folder and include responses to the 
each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
and VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current back disability is causally or 
etiologically related to the Veteran's 
symptomatology in military service (May 1988 
to May 1992) as opposed to its being more 
likely due to some other factor or factors.  
In particular, the examiner should consider 
the service treatment records dated in October 
1988, January 1989, and March 1991 MRI of the 
lumbar spine showing 2 mm disc bulge at L4-5 
and L5-S1; August 1994 x-ray of the lumbar 
spine showing minimal L4-5 and L5-S1 narrowing 
minimal degenerative; as well as the Veteran's 
assertions that he has had back pain since his 
separation from service.  

The examiner should also comment as to the 
relationship, if any, between the Veteran's 
service-connected right thigh intermittent 
sensory loss and any current back disability. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), the claims file must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
AMC/RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

